 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDReed Rolled Thread Die Co., subsidiary of UTDCorporationandInternationalBrotherhoodofBoilermakers,IronShipBuilders,Blacksmiths,Forgers and Helpers,AFL-CIO. Case 1-CA-6366'October 13, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn June 4, 1969, Trial Examiner Herzel H.EPlaine issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed a memorandum in support ofthe Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial ExaminerORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent,Reed Rolled ThreadDie Co., subsidiaryof UTDCorporation,Holden,Massachusetts, its officers,agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.''We find no merit in Respondent'sexceptiontothebroadcease-and-desistorderThe broad order recommendedby the TrialExaminer is appropriate herein since the domination of a labororganization by an employer goes to the very heart of theActN L R B vEntwistleMfg Co,120 F 2d 532 (C A4),DennisonMfg Co,168NLRB No 131TRIAL EXAMINER'S DECISIONHERZEL H.E. PLAINE, Trial Examiner Case CA-6366isanunfair labor practice proceeding charging theRespondent with violations of Section 8(a)(1) and (2) oftheNationalLaborRelationsAct (the Act). Thecomplaint was issued October 31, 1968, on a charge bythe Union (the Charging Party) filed with the Board onJune 19, 1968.CaseRC-9980 is a representation proceeding on apetitionfiledMarch 20, 1968, by the Union (thePetitioner,also the Charging Party in CA-6366) Arepresentation election was held on April 17, 1968, but thecasewas consolidated on October 31, 1968, with theunfair labor practice proceeding for the purpose ofproviding a hearing on an objection to the results of theelection related to the unfair labor practice charge againstthe Respondent (also the Employer in the representationproceeding)The complaint alleges that since December 18, 1967,theRespondent by various acts has dominated andunlawfully assisted an alleged labor organization, thePlantCommittee,comprisedofmanagementandemployee members, to whom it is said the Respondent hasgivenrecognitionastheexclusivebargainingrepresentativeofRespondent'semployeesInthisconnection the Union-Petitioner in the representation caseclaimsinitsObjection4(toconductoftheRespondent-Employer affecting the results of the election)that"theEmployer interfered with the results of theelection by meeting periodically with the plant committeeduring the preelection period, thus creating an impressionof continued recognition all to the detriment of yourpetitioner."In its answer the Respondent-Employer denied that thePlant Committee was a labor organization or that it wasaccordedrecognitionasexclusivebargainingrepresentativeor that it was unlawfully assisted ordominated by the Respondent-EmployerThe case was tried on December 10, 1968. Counsel forall three parties have filed briefsUpon the entire record of the case,' and from myobservation of the witnesses, I make the followingFINDINGS OF FACT'Case I-RC-9980 was originally consolidated with the instant case forhearing on certain issues arising with respect to an election conductedpursuant to a consent-election agreement See Rules and Regulations oftheNational Labor Relations Board, Sec 102 62(a) At the time of thetransfer of Case 1-CA-6366 to the Board, Case I-RC-9980 was served andremanded to the Regional Director for further appropriate actionAccordingly, Respondent's exceptions insofar as they relate to the TrialExaminer's findings and recommendations in Case 1-RC-9980 are notbefore the Board for determination, and we make no findings as to them'In adopting the Trial Examiner's 8(a)(2) and (1) findings we do not relyupon his statement that the Company printed the ballots used in a 1948internalCommittee election Furthermore, we rely upon the fact that thePlantRules and Policies preclude employee participation in Committeeaffairs for the first 90 days of employment only insofar as this rule is anexample of the type of internal union regulation promulgated by themanagement-controlled Plant CommitteeIJURISDICTIONRespondent is a wholly owned subsidiary of UTDCorporation and is a Massachusetts corporation with itsprincipalofficeandplaceofbusinessinHolden,Massachusetts, where it is engaged in the production anddistribution of machine tools.Annually,Respondent purchases and receives at itsMassachusetts plant from points outside Massachusettsraw materials valued in excess of $50,000, and sells andships from itsMassachusetts plant to points outsideMassachusetts machine tools valued in excess of $50,000.'All errors, which appear in the transcript of the record, have been notedand corrected179NLRB No. 6 REED ROLLED THREAD DIE CO.57Respondent is engaged, as it admits, in commercewithin the meaning of Section 2(6) and (7) of the ActThe Union is, as Respondent also admits, a labororganization within the meaning of Section 2(5) of theActAs hereinafter discussed under heading 11, D, andnotwithstanding Respondent's denial, the Plant Committeeisalso a labor organization within the meaning of Section2(5) of the Act11.THE UNFAIR LABOR PRACTICESA Background and IssuesReed Rolled Thread Die Company had been in businessformany years prior to 1961 In April 1961, the companywas acquired by the Union Twist Drill Corporation(UTD) and continued business under the style ReedRolled Thread Die Co , subsidiary of UTD Corporation,theRespondent or Employer in the two consolidatedcases (For simplicity, the single designation Respondent isused hereinafter)At the time of the acquisition in 1961 there was inexistence a Plant Committee, comprising employee andmanagement members, which dealt on a regularized basisunder written rules with the subjects of wages, otherconditionsofemployment,andgrievancesof theemployeesThe successor company has continued thePlant Committee in essentially the same form and for thesame functions as the predecessor companyIn 1965, the Steelworkers Union sought to become thebargaining representative of Respondent's employees butwas defeated in a Board election. No objection to theresults of the election was filed, Case I-RC-8694In 1968, the Boilermakers Union (the Petitioner andCharging Party in the presently consolidated cases) soughtto become the bargaining representative of Respondent'semployees In a Board election on April 17, 1968, inwhich the Steelworkers Union also appeared on the ballot,neither union received a majority in a tally showing 120votes for the Boilermakers, 5 votes for the Steelworkers,and 145 votes against both participating unions, CaseI-RC-9980On April 23, 1968, the Boilermakers filedfour specific objections and one general objection toconduct of the election and to conduct affecting the resultsof the electionWhile the Plant Committee was not listedon the ballot, Objection 4 was that Respondent interferedwith the results of the election by meeting periodicallywith the Plant Committee during the preelection period,creating an impression of continued recognition to theCommittee as bargaining representative of Respondent'semployeesOn May 31, 1968, the Regional Director in a reportoverruledtheBoilermakers'objections,includingObjection 4, and certified that as a result of the electionneither union had achieved a majority or the status ofrepresentative of the employeesOn June 19, 1968, the Union (Boilermakers) filed thecharge, in Case 1-CA-6366, that, since March 19, 1968,theRespondent refused to recognize the Union asbargaining representative of a majority of the employeeson a proferred showing of card authorizations but insteadcontinued to recognize the Plant Committee, a companydominated union which Respondent helped to organizewith specified assistance and intent to destroy the Union'smajorityOn September 30, 1968, the Regional Director revokedhisreportand certification ofMay 31, 1968, on theground that, after investigation of the Union's charge ofJune 19, he was issuing a complaint alleging violation byRespondent of Section 8(a)(1) and (2) of the Act, and,since the complaint related to the Union's Objection 4 tothe results of the election, he was holding in abeyance anyruling on Objection 4 until disposition of the complaintOn October 10, Respondent appealed to the Boardasking it to set aside the revocation of certification of theresults of the election by the Regional DirectorThereafter, on October 31, 1968, the Regional Directorconsolidated for hearing by the Trial Examiner thecomplaint case and objection No 4 in the representationcase (with directions to sever and return the representationcase to the Regional Director for determination inaccordancewith the agreement for consent electiontherein, after the decision of the Trial Examiner)On November 4, the Board denied Respondent's appealto set aside the action of the Regional Director revokingcertificationof the results of the election, but withoutprejudice to renewal of the appeal upon disposition of thecomplaint caseThe complaint case and the unresolved objection in therepresentation case raise two substantial issues, namely,(a)whether the Plant Committee is a labor organizationpurportingtoact,andaccordedrecognitionbyRespondent,asthebargainingrepresentativeofRespondent's production and maintenance employees, astheGeneral Counsel and Charging Party contend, andRespondent denies, and (b) whether the Plant Committeeisunlawfully assisted and dominated by Respondent, astheGeneralCounsel and Charging Party contend, ormerely receives support allowed by law, as the RespondentcontendsIn addition, the Respondent contends there is a thirdissue,of a procedural nature, which the Trial Examinerought to decide, to wit, whether the Regional Director hadthe power to revoke his certification of the results of theelection four months after he had overruled the objectionwhich is now revived by the revocation.B The Plant CommitteeHistorical EvolvementThe testimony has been supplied by three people (1)Respondent's President Rossiter RHolt,who has alsobeen General Manager since April I, 1961, when UnionTwistDrillCorporation acquired the company, (2)PersonnelManager James M Hunt, who joined thecompany twenty-nine years ago as a rank-and-fileemployee, became Assistant Personnel Manager in 1952and PersonnelManager in 1953, and (3) employeeWilliamEDelaney,who has been a rank-and-fileemployee for 16 years, and was an employee member ofthe Plant Committee for 6 yearsPersonnelManagerHunt testified that the PlantCommittee came into existence in 1948, that it'sformation was the idea of then President Reed, discussedwith some of the employees, and that Hunt became anemployeemember of the original committee by theelection on ballots printed by the company In the ensuingyears, according to Hunt, the committee organization wasformalizedunderwrittenPlantRulesandPolicies,monthlymeetings became the regular pattern, and anannual wage review was developed In 1952, when Huntjoinedmanagement as Assistant Personnel Manager, heswitched from employee member to management member,and has remained such, serving also as secretary of thecommittee. Except for the few early years when former 58DECISIONS OF NATIONALLABOR RELATIONS BOARDPresident Reed kept the minutes of the meeting, PersonnelManager Hunt has kept the Plant Committee minutes ofmeetings since 1952 to the presentWhen the company was transferred to its presentownership in 1961 and current President Holt joined themanagement, the Plant Committee and the practices thathad evolved with it were continued, according to PresidentHolt and Personnel Manager Hunt, and Holt, as GeneralManager, came on the committee to become, with Hunt,management's representativesAs President Holt testified,the practices he followed in meetings with the committeesince April 1961 were the practices already in existence -"the history was there," he said. Some revisions of thegoverning Plant Rules and Policies were made in October1961, (G C Exh 2, and again in March 1966, G C Exh4)The latter contains the presently effective rules Theprincipal change under the 1966 revision, on proposal byPresidentHolt according to the minutes of March 22,1966, (G C Exh 3), involved the elimination of the officegirls',foremen's,andadministrativeworkers'representation in the Plant Committee (compare therespective articles IA in G C Exhs 2 and 4) As a resultthe current Plant Committee is made up of representativesoftwogroups- Respondent'smanagement,andRespondent'sproductionandmaintenance employees(describedunder the Plant Rules and Policies as thefactory workers)Composition, Functions, and StatusThe testimony of President Holt and PersonnelManagerHunt (as well as the representations ofRespondent's counsel) indicated that the Plant Rules andPolicies,G.C Exh 4, do not completely or alwaysaccurately describe the employee-management committeeorganization.Putting the testimony and the writtenmaterial together it appears that the committee sits in twocapacities, as a Plant Committee and a Factory WorkersCommittee,with common memberships in both. ThePlant Committee is comprised of the General Manager(Holt) and the Personnel Manager (Hunt), representingmanagement,and seven elected employeemembersrepresenting the factoryworkers, called the FactoryWorkers Group The seven employee representatives ofFactoryWorkers Group, are also the employee membersof the FactoryWorkersCommittee, on which themanagementrepresentation is the Plant Superintendent(John Bock) and the Personnel Manager (Hunt) 3 At theannualwage review meeting of the Plant Committee,management representation is expanded to include thePlant Superintendent (Bock).The seven employee representatives, constituting theFactoryWorkersGroup, serving in both the PlantCommittee and Factory Workers Committee, are electedby the eligible employees from among the eligibleemployees. Eligibility to vote or serve is limited to thoseemployed ninety days or more The rules provide for anannualelection in April (although the 1968 election waspostponed to October) According to Personnel ManagerHunt, the election is conducted on company time withballotsprovided and prepared by the company anddeposited when marked in a box in the company cafeteriaThe ballots may be marked elsewhere prior to deposit.PersonnelManagerHuntprepares an eligibility list fromthe payroll and furnishes the list to a member of theFactoryWorkers Group,retaininga copy for himself Heand the member check the voted ballots against theeligibility list.A primary election is held on a TuesdayThe writtenrules are silent on this aspectand the ballot lists all of the eligible employees exceptthose who have by writing in advance declined to serve.The voting employees may vote for any seven names listed(both in the primary and final balloting) The twentynames receiving the highest number of votes in theprimary then appear on the final ballot for the followingThursday and the seven receiving the highest number ofvotes become the Factory Workers Group. The existingFactoryWorkers Group does the counting of ballots inPersonnelManager Hunt's office, while he watches Hethen prepares the notice of the results which he causes tobe posted In this connection, Hunt testified that he is incharge of the company bulletin boards and responsible forwhat is posted on themThe eligibility lists are destroyed by Personnel ManagerHunt, as excess paper, immediately following the election,and the ballots are retained by him for a few weeks andthen also destroyed, if there are no questionsAccording to PersonnelManager Hunt, immediatelyfollowing the election, the FactoryWorkers Group picksitsown chairman (note that the written rules erronouslycall him chairman of the Plant Committee, see Hunt'stestimonyinfra)and a vice chairman (although the writtenrules do not refer to a vice chairman). President Holttestified that since he came on the Plant Committee in1961 the composition of the employee membership hasbeen fairly constant, with few changes For example,employeeCharlesBeard,who was Chairman of theFactoryWorkers Group until he resigned in early 1968,served as a committee member for 5 or 6 years, andwitnessWilliam Delaney served as an employee memberfor 6 years from 1962 to 1968, when he too resignedThe Plant Committee holds regular monthly meetings,on the second Thursday of the month, at approximately 3P M., in the abandoned plant cafeteria on the second floorof the plant, and has held such monthly meetings beforeand since December 18, 1967 (the start of the six monthlimitation period under Section 10(b) of the Act) plussome special meetings in 1968. The Factory WorkersCommittee also holds regular committee meetings once amonth at a time prior to the Plant Committee meetings,and has met regularly both before and since December 18,1967 The employee members are paid for their time spentincommittee meetings and those employees who spendsuch time out of their regular shift are paid overtimeSpecialmeetingsmay be called only by the GeneralManager and any held without his permission cannot beheld on company time (G C. Exh. 4, art 1, E, 4 )President Holt testified that he and Personnel ManagerHuntwerealwaystogetherwiththeemployeerepresentatives at the monthly Plant Committee meetingsHunt testified that the employee members had theprivilege of meeting, and being paid, for up to fifteenminutes in advance of arrival of the managementrepresentatives, and of meeting and being paid for fiveminutes time after adjournment, although normally, hesaid,theydidnotstayonafteradjournment.Occasionally, said Hunt, there would be a request by theemployee members for a caucus during a meeting, and heand President Holt would step out of the meeting duringthe caucusHowever, there was no evidence of anypracticeof the FactoryWorkersGroup meeting bythemselves off the company premises,' or meeting at timesother than the scheduled Plant Committee or FactoryWorkers Committee meetings.'Hunt said he knew of one meetingof the FactoryWorkers Groupseveral yearsago at employee Buffone'shouseHe mentioned what he REED ROLLED THREAD DIE CO59According to President Holt, there are no advance orformalagenda for the committee meetingsMattersbrought up at the Factory Workers Committee meetingswere often disposed of by Plant Superintendent Bock,testifiedHolt, but if Bock could not dispose of a matteror if his action was unsatisfactory, it would be brought upat a Plant Committee meetingAt the Plant Committee meetings, Personnel ManagerHunt opened the meeting with the call to order andreading of the last meeting's minutes, and adjourned themeeting after new business had been discussed The plantrules do not specify who is chairman of the committee'but testifiedHunt, "if there was a chairman it wasprobablyme " He further testified that he was activeparticipant in the meetings on behalf of management, aswell as the official secretaryAccording to PresidentHolt, since there were noformal agenda, after the regular opening of a meetingwith reading and correcting (if needed) of minutes of theprevious meeting, the usual course was to cover unfinishedbusiness and bring up new items President Holt wouldinvariably initiate any discussions on business conditions,he said, and other matters, which might cover almost anysubject (other than wages and benefits discussed at theannual wage review), would be raised either by the factoryworkers or management It was clear from the testimonyof President Holt and Personnel Manager Hunt (certainexamples appear hereinafter) and of employee WilliamDelaney, who served as an employee member on the PlantCommittee from 1962 untilhis resignationin 1968, thatPresidentHolt conducted most of each meeting andusuallymade the final decisions on matters requiringdecision (President Holt was not willing to admit that hisdecision was always final, noting that on one occasion hehad reconsidered a wage decision in the light of what thefactory workers thought they should have )As the designated secretary of the Plant Committeeunder the written rules, Personnel Manager Hunt kept theminutes of the meetings, including as well the minutes ofthe Factory Workers Committee meetings He would takenoteswhile a meeting was in progress and thereafter,promptly dictate the minutes to his secretary, usuallywithoutconsultation,he said, except an occasionalquestion of President Holt (and before him PresidentReed) on how certain items should appear in the PlantCommittee minutes, but inquiring of no one else In thecaseof the FactoryWorkersCommitteeminutes,SuperintendentBock, and no one else, reviewed theminutes before they were made available to anyone Huntdid not keep but rather destroyed his original notes Oncethe minutes of a meeting were typed and corrected, Huntwould cause a quantity to be multilithed and madeavailable to all employees in boxes kept at the timeclocksfor distribution purposes The seven employee members ofthe committee received their copies of minutes and sawthem for the first time, by this same distribution Hunttestified that he sought to make the minutes of eachmeeting available to the employees on the day followingthe meetingIn this connection, the testimony of Personnel ManagerHunt made clear that all of the paper work - includingthought was another at employee Leo Harman'shouse, but according toemployee Delaney this was merely a social gathering of some of themembers for supper at Harman'smotel residence in 1963 or 1964'The reference to a chairman in article 1, B, 1(d) of G C Exh 4 is infact though not in words to the employee chairman of the FactoryWorkers Group and not to a Plant Committee chairmanthematerials and the services- was supplied by theRespondent with no contribution from the employees(indeed there have been no employee funds, such as dues)Included are such things as the minutes of the Plant,FactoryWorkers,andGrievancesCommittees,withreproduction for all employees of the minutes of the firsttwo committees, election ballots, eligibility lists, wagereviewannouncements, and even the employee wagereview requestsUnder the written Plant Rules and Policies, '2Management will assume that the Plant Committeesspeaksfortheemployees they represent3Itisunderstood, that the Plant Committee' cannot commit theemployees they represent without the approval of thoseemployees, but it is assumed that when the Committee hasreached a meeting of minds with Management, that theywill fully explain their position to their constituents, andendeavor to secure their cooperation " (G C Exh 4, artI,D, 2-3 ) However the "cannot commit" language is notinharmony with the text or practice Other than theprovision in article XXV (G C Exh 4) for a once-a-yearemployee vote to ratify or reject any tentative changeeffected by the Plant Committee in the Plant Rules andPolicies, there is neither in writing or practice anyprovision or mechanism for the employee representativesto report back to the employees actions contemplated ortakenby the employee representatives in the PlantCommittee or Factory Workers Committee or to obtainapproval by vote or meeting of the employees Indeed, itisPresident Holt's interpretation of the Plant Rules andPolicies (corroborated by Personnel Manager Hunt) thatthe employees may not vote on the results reached by thePlantCommittee in the annual wage review or on anyeconomicmatters, such as wage increases, vacations,holidays, and so on And, as Personnel Manager Hunttestified,supra,actionsof the Plant Committee orFactoryWorkers Committee, as reported in the minutesof theirmeetings,arecommunicated forthwith anddirectlytoallemployeeswithoutapreliminarycommunication to the employee representatives or otheropportunity to enable the employee representatives tomake any prior checks with their fellow employees 'Even the provision in article XXV, for an annualemployee vote to ratify or reject changes made by thecommittee in the Plant Rules and Policies during theprevious year, has become almost a dead letter Personnel'The language, rather inartfully, appears to refer at this point to theemployee members'/d'The one instance,brought outin the testimony of President Holt, ofgeneral employee voting on an issue relating to their economicwelfareoccurred in 1968,when management, and not the employee representatives,went to theemployeesas a whole for a vote, apparently because theemployee representatives had not been able to agree on a managementproposal It seems that after agreementin the September 1967 wage reviewmeeting ofthe Plant Committeeon an increase in pension contributions(seeG C Exh 5), the parent company pressedfor change in pensionfunding from an insured program to an investment program toconformwith what other affiliates haddoneDespite special committee meetingscalled by PresidentHolt and explanationsby a parent company officer, theemployee membershad not beenable to agreeThe company, in breach ofartXXV, went directly tothe employees,althoughPresidentHoltconcededthat therewould havebeen no vote if managementcould havegotten the employee representativesto agree Theensuing popular vote,grounded on eliminating or retaining a life insurancepolicy provided for inthe Plant Rules and Policies, was construedto be a disapproval of theproposedchange sinceitfell short of the 75 percentapproval then requiredfor a changein the Plant Rules and PoliciesThe item was No 5 in RespExh 5 60DECISIONSOF NATIONALLABOR RELATIONS BOARDManager Hunt testified that the only one such vote since1961was taken in 1968 when several previous changes,Respondent's Exhibit 5, items 1-4, were rolled togetherwith the "illegal" vote management wanted on the itemtied to its pension reform plan, Respondent's Exhibit 5,item 5, see fn7, supraOn the other hand, the significantchanges made in the Plant Rules and Policies in 1966,relating to representation in the Plant Committee, werenot submitted to an employee vote, and such a vote wasspecifically bypassed, see minutes of March 22 and 24,1966, General Counsel's Exhibit 3Annual Wage ReviewEach year at the end of September, in keeping with thehistoricalarrangement under the predecessor company,according to the testimony of President Holt, the PlantCommittee (expanded to include Plant SuperintendentBock in addition to President Holt and PersonnelManager Hunt as the management representatives) wouldmeet for an annual wage review The company would setthe date in advance usually the last Friday in September.The meeting, usually lasting a whole day, would be held ata restaurant away from the plant arranged for by thecompanyThe employee members were paid as forworking time, and the company paid for use of thefacilities and luncheon at the restaurantWell in advance of the wage review meeting thechairmanof the employee members of the PlantCommitteeprovidedPresidentHoltandPersonnelManager Hunt with a list of requests. Personnel ManagerHunt testified that employee Beard, chairman of theemployee representatives, discussed some of the items withhim in organizing the 1967 and 1968 lists, and that Hunt'ssecretary, at Beard's request, typed both documents inHunt's officeGeneral Counsel's Exhibit 10, containingeight requests for increases in pay and benefits, waspresented for the September 1967 wage review meeting. Inthat case, as in others, said President Holt, he camepreparedwithnotes, for himself alone, on what thecompanywoulddo,andPersonnelManagerHuntindicated,thatheand the Assistant Treasurer hadengaged in the necessary preparatory researchThedemands were discussed at the meeting without anyadvance distribution or disclosure of management's views,andwhile he did not accede to every request, saidPresidentHolt, agreement was reached on some. In thisregard, testified President Holt, he has final authority indealingwith the employees and he made the finaldecisions on what the company would give. He has neveracceded to all requests but also has never denied allrequests, said President Holt.President Holt testified that it was the practice of thecommittee to continue to meet in the wage review untiltherewas agreement 8 There has been no exchange ofdocumentation to support the agreements.At theconclusionof the meeting the company (PersonnelManager Hunt) would simply draft and post on the plantbulletinboards an announcement signed by PresidentHolt.The written announcement was not shown to theemployee members of the Plant Committee before it wasposted, although an understanding had been reached as toits terms, said President Holt. General Counsel's Exhibit5,was such an announcement, stating that at theSeptember 29, 1967 Plant Committee meeting agreementwas reached on a four percent wage increase, on anincrease in pension equivalent to average four cents perhour, and on a three cents per hour increase in second andthird shift premium pay. The announcement, GeneralCounsel'sExhibit 5, covered four of the eight itemsmentioned in the employee members' list of requests,GeneralCounsel'sExhibit 10. According to employeememberDelaney,who participated,PresidentHoltconducted the September 29, 1967, meeting and, with theemployees' list of items in hand, made the determinationof what would be discussed, spending most of the day onthose items particularly the pension matter, and tablingcertain items, such as vacations, without discussionAs President Holt testified, after the seven employeemembers of the Plant Committee have dealt with thematters agreed to at the annual wage review meeting, theplant employees at large do not vote to accept or rejectBut, said President Holt, it is expected of the employeemembers of the committee, under article 1, D, 3, of theplant rules (quoted above), that after coming to anagreement with management they would "believe in it andwould sell it" to their fellow employees, although, he said,he had never asked them to sell it.9The 1968 wage review meeting was held on September27, 1968, but with only four of seven employee membersofthecommitteeparticipatingbecauseofthreeresignations in February 1968 and unfilled vacancies duetoRespondent's postponement of the April electionRespondent's Exhibit 4 was the employee representatives'listof seven requests, according to Personnel ManagerHunt, who indicated that there was action on four of theitems and no action on three. According to PresidentHolt, there was "give and take" on some of them, and anotice of the results posted on the bulletin boards.GrievancesThe grievance procedures in effect at the plant havebeen built around use of members of the Plant Committeein the several steps described in article VIII of the PlantRules and Policies, General Counsel's Exhibit 4. Thus oneormore employee members may serve variously asmembers of a Grievance Committee, or, in the finalappeal to the General Manager, as representatives of theaggrieved employeeAt this final step, according toPresident Holt, his decision as General Manager is finalThere is no further review of his decisions at wage reviewor other Plant Committee meetings Personnel ManagerHunt testified that in the grievance procedure, his functionis to expedite, that is, to assist in making interpretationsof rules and policies and to prepare minutes of thegrievancemeetingsThe minutes are kept in his office,availableon request and available to the grievancecommittee needing them on a successive step.In summary, it was President Holt's view that theRespondent has enjoyed good labor relations The onlyproblem he saw was with the pension program, which hethought was good but not good enough (see fns. 7 and 9,supra)In his view, Respondent listened to its employeesand had good contacts Also, it heard things it didn't liketohear,but,he said, this was the purpose of thecommittee, to find out what the employee problems wereand to try to get satisfactory remedies wherever possible'in 1966, said President Holt, after failure to agree on the companyproposals the meeting recessed to the following week,when the employeemembers came back and accepted the company proposals'In connection with the company'sproposal in 1968 to change thepension program,see fn7 supra.President Holt said that he expected theemployee members of the Plant Committee to "sell"the other employeeson the change,which ultimately missed approval by a very narrow marginon the popular vote conducted by management Previously,Holt had calledspecial Plant Committee meetings on the subject in January and February1968 REED ROLLED THREAD DIE CO.61C Conduct Relating to the UnionPersonnel Manager Hunt testified that in representationproceedingsinvolvingRespondentin1965,theSteelworkers Union was the petitioner, Case 1-RC-8694,and failed to obtain a majority, as certified by theRegionalDirector inRespondent'sExhibit6.Noobjection was filedIn 1968, the Boilermakers Union (Charging Party) wasthepetitioner in representation proceedings involvingRespondent,Case I-RC-9980The petition,GeneralCounsel's Exhibit 1(a), was filed March 20, 1968.A regular meeting of the Plant Committee was heldMarch 21, 1968, the day after the Union's petition wasfiledPresident Holt testified (and see minutes of meeting,General Counsel's Exhibit 11) that he announced the filingat the meeting, referred to the fact that the committee hadonlyfouremployeerepresentativesbecauseofresignations, that a Plant Committee election wouldnormally be held in the first week in April, but thought itbest to postpone the election because of the Union'spetitionHe also stated that the Plant Committee wouldcontinue to meet and function as usual and the committeenext met again April 11, see minutes, General Counsel'sExhibit 12On March 28, 1968, an agreement for consent electionin the representation proceeding was executed, GeneralCounsel's Exhibit 1(b), pursuant to which a Board electionwas scheduled for April 17 Included on the ballot wereboth the Boilermakers and Steelworkers, who hadintervenedPrior to the election the Boilermakershandbilled the employees with circulars, Respondent'sExhibits 8 and 9, which were critical, among other things,ofRespondent's Plant Rules and Policies and allegedcontrol of the Plant Committee by management On itspart,Respondent sent four letters over the signature ofPresidentHolt, addressed to the employees and theirfamilies, datedMarch 29, April 10, April 12, and April15, 1968, exhibits U-i, U-2, U-3, and R-l, respectively,calling the employees' attention to the Board election forApril 17, renewing Respondent's 1965 opposition to eitherunion,noting existing employee benefits and that theemployees have a written understanding with the companyin the form of the Plant Rules and Policies,and urgingthe employees to vote against both unionsIn the April 17 election neither union received amajority in the tally of votes showing 120 for theBoilermakers, 5 for the Steelworkers, and 145 againsteither,GeneralCounsel'sExhibitI(d).TheUnion(Boilermakers) filed objections onApril23,GeneralCounsel's Exhibit 1(c), including as objection No 4 that"the Employer interfered with the results of the electionby meeting periodically with the Plant Committee duringthe preelection period, thuscreatingan impression ofcontinuedrecognitionalltothedetrimentofyourpetitioner."On May 31, 1968, the Regional Director in a report onobjections and certification of results of election overruledtheUnion'sobjectionsandcertifiedthatneitherparticipatingunion hadwon the right to represent theemployees as bargainingagent.1°The Plant Committee continued its regular monthlymeetings in May and June 1968. At the June 5 meeting,testifiedPresidentHolt, he reported the results of theApril 17 Board electionHe told the committee that thewholePlantCommittee program had been carefullyreviewed and a decision made to continue it as in the past,because it was worthwhile and necessary for managementto maintain contact with the employees He suggested thatthe committee election postponed from April be held onTuesday, June 18 (primary), and Thursday, June 20(final)According to Holt, there was no discussion orproblem raised concerning the dates The primary washeld on June 18 (results tabulated in General Counsel'sExhibit 9), but on June 19 the Union filed an unfair laborpractice charge against Respondent alleging 8(a)(2) and(5) violations for recognizing a company organized anddominated union and for refusing to recognize the Union,General Counsel's Exhibit 1(e) "Whereupon, on June 20,asPresidentHolt testified, he issued a notice to theemployees, General Counsel's Exhibit 6, which said that,because the Union had filed an unfair labor practicecharge claiming that the Plant Committee interfered withthe employees' rights under the Act, though the claim waswithoutmerit, he was postponing the Plant Committeeelection,on advice of counsel, until the Board hadprocessed the chargeAt the August 8, 1968, meeting of the PlantCommittee, President Holt announced that the companyexpected to continue the past practice of an annual wagereviewmeeting, and at the September 12 meeting bereceived a list of the employee proposals, Respondent'sExhibit 4As noted under heading B, above, the wagereview meeting was held on September 28, 1968, and thenotice of the results posted in the plant.On September 30, 1968, the Regional Director revokedhisMay 31 certification of the results of the election Henoted the Union charge of June 19 and stated that he haddeterminedto issue acomplaint against Respondent foralleged violation of Section 8(a)(I) and (2), and that hewas holding in abeyance ruling on the Union's objectionNo 4 to the results of the election, General Counsel'sExhibit 1(g)On October 10, Respondent appealed to theBoard to set aside this action of the Regional Director.The 1968 Plant Committee final election of employeemembers, postponed from June 20, was held on October8,1968,according to PresidentHolt and PersonnelManager Hunt (the ballot was General Counsel's ExhibitG C. 8), and the new committee met on October 10On October 31, 1968, the Regional Director issued theSection 8(a)(1) and (2) complaint against Respondent andan order consolidating the hearing with the Union'sobjectionNo 4 to the results of the election, GeneralCounsel's Exhibit 1(i). On November 4, the Board deniedRespondent's appeal of the Regional Director's revocationof certification, but without prejudice to renewal of theappeal upon disposition of the complaint case, GeneralCounsel's Exhibit 1(k)PresidentHolt issued a letter to all employees onNovember 8, 1968, General Counsel's Exhibit 7, whichinformed the employees of the pendency of the 8(a)(2)charge and notice of hearing for December 10. Heobserved that what the Union wanted was to disestablish"In dealing with objection No 4, the May 31 report noted that thePlant Committee did not appear on the ballot, and that there was nopending charge that the Plant Committee was assisted or dominated bybusiness was encompassed in the two committee meetings in March andRespondent in violation of Section 8(a)(2) The objection appears to haveApril, prior to the Board election,did not show any employer preferencebeen disposed of on the ground that the evidence before the Regionalor impropriety interfering with employee voting rightsDirector indicated that the Plant Committee was purely advisory and could"PersonnelManager Hunt testified that this was the first unfair labornotmake commitments binding on management,and that whateverpractice charge ever filed against Respondent 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Plant Committee He said he did not believe that thePlantCommittee or the plant employees had beendominated or coerced by management, that the committeehad been in existence for twenty years, and that hebelieved the employees would want the company to fight adecision to disestablish the committee, as evidenced bytheir expression in the Board elections of 1965 and 1968to continue as in the past He concluded by saying thecompany would do everything within the framework of thelaw to maintain the Plant Committee ProgramIn concluding his testimony on this subject, PresidentHolt stated that the Plant Committee was the onlyorganization that purported to speak for the productionand maintenance employees of RespondentD Domination,Interference, and UnlawfulAssistanceInmy view, the evidence is overwhelming that the PlantCommittee is a company organized, dominated, andunlawfully assisted labor organizationSection 2(5) of the Act defines "labor organization" toinclude any "employee representation committee or plan,inwhich employees participate and which exists for thepurpose, in whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work "From the description of the Plant Committee functionsunder heading B, above, it is obvious that the committeehas dealt and deals with the employer on the subjectslisted in the statutory definition, and that the employer'srepresentatives participate in the discussion and resolutionof thesematters and frequently grant the employeerepresentatives' requestsEven though the dealing may notbe collective bargaining in the usual sense, these activitieswith respect to any one or more of the listed subjectsconstitute the Plant Committee a labor organizationwithin the meaning of Section 2(5) and as the term is usedinSection 8(a)(2) of the Act i 2N L R B v Cabot CarbonCo ,360 U S 203, 213-214, 218 (1959),N L R B vStandard Coil Products Co ,224 F 2d 465, 467-469 (C A.1),certdenied 350 U S 902,American President Lines,Ltd v N L RB, 340 F 2d 490, 492 (C A. 9)Historically, the Plant Committee was originated overtwenty years ago by the president of Respondent'spredecessor in discussion with just a few of the employeesand with no vote or discussion then or since by the generalbody of employees on the matter of the committee'sformation,organization,orcontinuanceWhenRespondent became owner in 1961 it adopted andcontinued the committee's operations under the PlantRules and Policies and the practices devised by itspredecessor,with some modifications in organizationmade, again as in the case of its predecessor, without anyvoteby,ordiscussionwith,thegeneralbodyofemployees indeed Respondent in 1966 effected the onemajororganizationalchange,ofdroppingtherepresentationinthecommitteeofforemen,administrativeemployees,andofficegirls,bycircumventing the popular vote it was pledged to take bythe then effective 1961 Plant Rules and Policies 11"Sec 8(a)(2)makes it an unfair labor practice for an employer "todominate or interfere with the formation or administrationof any labororganization or contribute financial or other support ""The eventsthat happened earlier than six months prior to the filing ofthe charge are not relied on here to charge unfair labor practices (inaccordancewith Sec 10(b) of the Actas amendedby the Taft-HartleyAct), but theyare "utilized to shed light on the true character of mattersThe Supreme Court inCabot Carbon, supra,said that,"The principal distinction [between an independent and acompany-dominated labor organization] lies in theunfetteredpower of the former to insist upon itsrequests," 360 U S at 214, recognizing that while "Finaldecision is always with management, .when a claim ismade by a well organized, good sized union, managementisdoubtless more strongly influenced in its decision than itwould be by a recommendation of a board which it, itself,has selected and which has been provided with no fightingarms " (360 U S at 214, fn. 15, quoting fromN L R B vJas H Matthews & Co ,156 F 2d 706, 708)In the case of the Plant Committee, the organicrequirements and practice not only made the GeneralManager and Personnel Manager part of the committee(and the Plant Superintendent and Personnel Managerpart of it when it sat as the Factory Workers Committee),but also put the management representatives in charge ofthe calling of meetings (in addition to the fixed monthlymeetings), the running of the meetings, the subjects thatwould be discussed, and the reporting of the meetings tothe body of employees in minutes and announcements ofactionsanddecisions,withoutconsultationof theemployee representatives on the wording of the reportingorwithout affording them an opportunity to reportdirectly to their fellow employees. In this connection, thePersonnelManager (Hunt) was thede luresecretary ofthe committee (under the written rules), and consultedwith the General Manager and the Plant Superintendentrespectively, on the form and language of the reporting(minutes) for the Plant Committee and Factory WorkersCommittee meetings.PersonnelManager Hunt also claimed to bede factocommittee chairman (the rules are silent on this)However, it can be said with greater accuracy that, apartfrom Personnel Manager Hunt opening and adjourningthemeetings, the real chairman, who determined whatwouldbediscussedandwho lead the substantivediscussions, was President and General Manager HoltPresident and GeneralManager Holt and PersonnelManager Hunt attended all of the meetings of the PlantCommittee, and Plant Superintendent Bock, along withHunt, attended all of the meetings of the Factory WorkersCommittee Personnel Manager Hunt also attended themeetings,and acted as secretary, of the grievancecommittees, which draw their members from the PlantCommittee, and Hunt was in charge of the preparation,custody, and distribution of minutes for all of the variouscommitteesThe Factory Workers Group, who comprise the sevenemployee representatives on the Plant Committee andFactoryWorkers Committee, have been chosen at annualelections from among the production and maintenanceworkers. However, workers who have not been employedfor at least ninety days are neither eligible to serve nor tovoteThe election machinery - preparation of eligibilitylistsand ballots, counting, announcements of results,storage and final destruction of ballots - is entirely in thehands or under supervision of management, except forparticipation of members of the Factory Workers Groupoccurring within the limitations period,"Local Lodge 1424 Machinists vN L R B ,362 U S 411, 416-417In this connection it is useful to note theSupreme Courtopinion, prior to adoptionof Taft-Hartley,that while thehistorical continuity of a plant committee"may not be controlling as tothe continuance of dominanceby the Company,it is at least evidence ofsuch dominance, entitled to be considered by the BoardThe effects of longpractice persist"N L R BvSouthern Bell Telephone and Telegraph Co319 U S 50,57 REED ROLLED THREAD DIE CO.in checking the eligible voters and counting of ballots. Theevidence also established that twice in 1968 managementmade the decision to postpone the election of employeerepresentatives that would regularly have been held inApril 1968, and also made the third decision to go aheadwith it in October 1968The Factory Workers Group has no separate existencethat permits it to hold meetings or act separately from thePlant Committee or Factory Workers Committee, exceptthemeeting to choose a chairman and vice chairman oftheir group immediately after the annual election. Theevidence indicates that the group has not attempted tomeet separately or away from the established meetingplace in the plant The practice does allow for the FactoryWorkers Group to caucus in the established meeting placeintheplantforup to fifteenminutesbefore themanagement representatives arrive for a committeemeeting and for up to five minutes after adjournment;and, on occasion during meetings, the group has beenpermitted to caucus while management representativesstepped out of the meeting temporarily.There is no provision for the Factory Workers Grouptomeet with their constituents at large or to report tothem to obtain instructions, approvals, or other views onactions or positions taken or to be taken As alreadyindicated the only reporting is by minutes of meetings orannouncements prepared and distributed by management,which the employee representatives see for the first time ina general distribution to all employees.Employees at large have no right to vote on anyeconomic matter. Their right to vote onissues islimitedto a theoretical, once-a-year submission of changes madeduring the year in the written Plant Rules and Policies.However during Respondent's ownership of the Company,since April 1, 1961, such a vote was taken only once, in1968; and on the occasion of the 1966 revision of thePlantCommittee composition involving change of thewrittenPlantRules and Policies, Respondent by-passedtaking the employee vote.Nonetheless,despitethisabsenceofdirectcommunication and opportunity for expression of views,between the Factory Workers Group and the employees atlarge, it has beenmanagement'sposition that in the PlantCommittee (and Factory Workers Committee)meetingsthe FactoryWorkers Group "speaks for the employeesthey represent," and when the group has reached ameeting ofminds with management that the group will"endeavor to secure" the cooperation of their constituents.President Holt's testimony was indicative that the FactoryWorkersGroup was expectedto"sell" their fellowemployees on the actions taken and decisions arrived at inthe course of the committeemeetings.The subservience of the Factory Workers Group to thepreferencesofmanagement is fairly manifest in theevidenceconcerning the annualwage review, in particularthe 1967 and 1968 reviews. Thus it appears that thechairman of the employees' representative consulted thePersonnelManagerbefore even drafting the list ofemployee requests and had the lists physically prepared bythe Personnel Manager's office.Managementhas come tothemeetings fully prepared to state what it will give onthe items it chooses to discuss but without advancecounterproposal or revelation of itsposition,and hastabledother itemswithoutdiscussion,leavingtheemployee representatives little option other than to acceptwhatwas offered.Their fellow committeemember,PresidentHolt, has final say on what the company will door even discuss.63Even in the instance of the 1966 meeting, cited byPresidentHolt,when the employee members had notaccepted his proposals at the end of the meeting day, theycame back on a subsequent day and accepted them, asHolt told it, fn.8, supraThe constancy in the employee membership on thecommittee, with little turnover, and the inability of newemployeestohaveavoiceinselecting,orinrepresentation on, the committee, no doubt has easedmanagement's ability to continue its dominance of theemployeemembers; and the "clubiness" of the wagereview day at the restaurant, away from the shop, withmeals provided and time paid for, was not calculated tostir employee members' resistance to employer disposal oftheir requests 'Likewise the employer's contribution of all moneys(including payment for committee time), supplies, services,andmeeting places, to enable and assist the PlantCommittee system to function,withnoemployeecontribution or funds available for this purpose, has notmade easier any inclination that the FactoryWorkersGroup might have to press or insist upon requests onbehalf of the employees 11NotonlyhasRespondentdominated the PlantCommittee, but it has propagated, as illustrated in thePlant Rules and Policies1s and in the letters to employeesand their families preceding and following the last Boardelection," and has apparently successfully instilled in amajority of the employees, the mistaken belief that thePlantCommitteewasatrulyrepresentativelabororganization of the employees, which Respondent hasrecognized for bargaining. Recognition has not been setout in the usual type collective bargaining contract usedby labor unions, but nevertheless has been explicit in theconduct of the whole Plant Committee system Indeed, asrecently as April 10, 1968, in its communication to theemployees (exhibit U-2), Respondent reminded them thatthePlantRulesandPoliciesofMarch 22, 1966(embodying the Plant Committee system) was theirwrittenunderstandingwith the company for mutuallymeeting and solving questions and problems In itscommunications (note17,supra),Respondent has alsodemonstrated to its employees its hostility to independentunion organization, and (G.CExh. 7) that it would"Respondent claims in its brief that good labor relations exist in theplant because there has been no unfair labor practice complaint againstRespondent heretofore, and because there was no evidence of employeebitterness or ill-will toward management It has been aptly suggested, in alike situation,that the appearance of amiability and of absenceof hostility"did not indicate genuine industrial peace but rather an absence of genuinerepresentation which permitted the employers a degree of freedom which isusually found when there is no bargaining representative in the picture "National Federation of Labor,Inc ,160 NLRB 961, 989, enfdN L R BvNational Federation of Labor. Inc. 387 F 2d352 (C A 5)"While the Actdoes not prohibit cooperation between management anda labor organization,on the contrary encourages it,FederalMogul CorpvN L R B,394 F 2d 915, (C A 6), contributions become unlawfulsupportwhenmanagement's activities undermine the integrity of theemployees'freedom of choice and independence in dealing with theemployer,Id .and particularly when the contributions are made to anemployees'committee that is not free to run its internal affairs andconduct negotiations without managerial interference and domination,Idat 2336, citing with approvalN L R B v H and HPlasticsMfg Co ,389F 2d 678,(C A 6) InH and H Plastics,the Court listed factors similar tomany enumerated in the instant case, including financial support,indicativeof unlawful managerial interference with and domination of an employees'committee in violation of Section 8(a)(1) and(2), 389 F 2d at 680-681"G C Exh 4"Exhibits UI, U2, U3, R-l, GC-7 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinue to recognize the Plant Committee as theemployees' representative unless compelled to desist bylaw.Thus,Respondent by its dominance and interferencewith the administration,18 but continued recognition of thePlant Committee, has used it "as a means of thwartingthepolicyof collectivebargainingby enabling theemployer to induce adherence of employees to the [PlantCommittee] in the mistaken belief that it was trulyrepresentativeandaffordedan agency for collectivebargaining,and thus to prevent self-organization."N L R B v Pennsylvania Greyhound Lines.303 U S 261,271Accordingly, I find that in the six month periodpreceding the filing of the charge and in the period since,Respondent has, in violation of Section 8(a)(1) and (2) oftheAct,unlawfullyassisted,interferedwiththeadministration of, and dominated the Plant Committee,the labor organization purporting to represent, andrecognizedbyRespondentasrepresenting,itsproductionandmaintenance employees.N L R B v.Grand Foundries, Inc ,362 F 2d 702, 709 (C A 8), andseeN L R B v. Chardon Telephone Co ,323 F 2d 563,564 (C.A. 6),N L R B v Western Reserve TelephoneCo , 323 F 2d 564, 566 (C A 6)E The Representation Election and the ProceduralIssueRespondent has contended that I ought not deal with,ormake any findings on the merits of, the question ofinterferencewith the April 17, 1968, Board electionresults,rather,that I should decide that the RegionalDirector had no power to revoke his certification of theresults of the election four months after he had overruledthe objection of interference and certified the results of theelection,and hence had no power to revive and refer theissue to me for hearing.(The chronology of events is setout in headingC, above )However,the Board has made the procedural law forthe case on this question by denying Respondent's appealto set aside the Regional Director'srevocation of thecertificationand holding that his action was proper,without prejudice to a further appeal by Respondent. TheBoard has further directed that any renewal of the attackon the Regional Director'sauthoritymustawaitdisposition of the unfair labor practice case Board Order,November 4, 1968(G C Exh. I (k)).Ithereforewillnot deal with the procedural issue,though I note in passing that Respondent may haveoverlooked the reach of the Regional Director's authority,as the delegate of the Board, to make post-electioninvestigation independently and regardless of the timelimitations on the parties for filing objections or whetherthematters investigated were included in the objections,N L R B v Realist,Inc ,328 F 2d 840, 843(C A. 7),cert. denied377 U.S 994, and of his authority to policecertifications,by recall if necessary,when circumstancesare brought to his attention that would have caused himtorefusecertification in the first instance,NationalFederationof Labor,Inc, supra,160NLRB 961, 989,enfdN LR B v. National Federationof Labor,Inc ,387"In determining that Respondent's conduct has constituted interferencewith, or domination of, or unlawful assistance to, a labor organization inviolation of Sec 8(a)(l) and(2) of the Act,the test"isnot whether eachindividual fact is a violation, but whetherthe factstaken together" justifythe conclusion,N L R BvThompsonRamaWooldridge,Inc, 305 F 2d807, 810 (C A 7)F 2d 352 (C A.5)."On the merits, the gravamen of the Union's objection(No 4) to the results of the representation election wasthat Respondent created for its employees the impressionof "continued recognition" to the Plant Committee asbargaining representative of the employees. The Union'srecital of the committee meetings during the preelectionperiod were symptomatic but hardly the total evidence ofthe impression conveyed. The evidence of the actual,though not formal, recognition has been summarized andanalyzed under the preceding headings. The Union'sobjectionwas well takenMoreover the election wastainted not only for the reason alleged by the Union butalsoby reason of Respondent's more encompassingviolations of Section 8(a)(1) and (2)N L R B v FashionFair, Inc .399 F 2d 764 (C.A6),N L R B v TennesseePackers, Inc ,379 F 2d 172, 179 (C.A 6), cert denied 389U S. 958,Weather Seal Inc ,161NLRB 1226, 1229 Thatthe Plant Committee was not listed on the election ballotmade it no less a factor in the ultimate resultIfind that the existence of the company dominated andcompanyassistedlabororganization,thePlantCommittee, and Respondent's according it continuedrecognitionasthebargainingrepresentativeof itsemployees, interferedwithandmade impossible theholdingofafairrepresentationelectionamongRespondent's employees on April 17, 1968 In my view,the results of that election should be set aside, and Iwould so recommend to the Regional Director uponseverance and return of the representation case to himIII.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations of the"It was part of Respondent'scontention that the Regional Director'spostelection actions, in revoking his certification and referring the reopenedissue for hearing,were destructive of the consent-election procedural designfor speedy resolution of representation questions In this connection I havealso taken note ofN L R B vChelseaClockCo . 411 F 2d 189 (C A 1),just released as this decision was going to printThe courtheld that theRegional Director had abdicated the authority vested in him by the partiestofinally resolve an objection to the results of a consent election, byreferring the objection for hearing to a Trial Examiner in consolidationwith a related unfair labor practice case The court was of the opinion thatthe reference for hearing and consolidation violated the purpose of theconsent-election procedure to obtain a speedy result from the RegionalDirector,and found that the Regional Director's delay of more than fourmonths before acting on the severed representation case after it wasreturned to him,apparently awaiting the Board'saffirmance of the TrialExaminer'sdecisioninthecomplaint case,was evidence of theabandonment of the decision making by the Regional DirectorWithout commenting on the merits of the decision,itmay be observedthat the Court held that there was nothing improperper sein the RegionalDirector delegating for hearing the objection to the election results, andsaid that it was not holding that consolidation may never be employed in aconsent election contextIn the representation case before me, the agreement for the consentelection(G C Exh l(b)) preserves for the Regional Director,particularlyinparagraph 6, complete and final discretion on the method ofinvestigationof objections to the conduct of the election or conductaffecting the results of the election,including the question of whether ahearing should be heldIn the circumstances, taking into account that the reference andconsolidation by the Regional Director in the present cases is within hisapparent authority under the consent agreement and under his broadpostelection authority to investigate,and to police election certifications,and that the Board has initially approved his postelection action andpostponed any attack upon it until the complaint case has been disposedof, I remain of the view that I should not pass upon the procedural issue REED ROLLED THREAD DIE CO.65Respondent described in section I, above, have a close,intimate, and substantial relations to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing the free flowthereofIVTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (2) oftheAct, I shall recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the ActIn particular, I shall recommend the disestablishmentof the employer dominated labor organization as "theonly effective way of wiping the slate clean and affordingthe employees an opportunity to start afresh in organizingfor the adjustment of their relations with the employer"N L R B v Newport News Shipbuilding and Dry DockCo ,308U.S 241, 250,N L R B v Southern BellTelephone Co , supra,319 U.S 50, 57,Carpenter SteelCo , 76 NLRB 670, 673.Also,"becauseRespondent's unfair labor practicesstrike at the very roots of employees' rights safeguardedby the Act," StJoseph Lead Company,171NLRB No.74,fn1(1968),20Ishallrecommend a broadcease-and-desist orderConcerning the representation case, RC-9980, havingfound that Respondent's unfair labor practices interferedwith the results of the election of April 17, 1968, andhaving recommended that the results of the election be setaside, I shall further recommend that, in accordance withthe order for consolidation, the representation case besevered from the complaint case and returned to theRegional Director for dispositionUpon the basis of the foregoing facts and upon theentire record in the case, I make the followingPlant Committee or any other labor organization of itsemployees(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights ofself-organization guaranteed by Section 7 of the Act,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment, as recognized in Section 7and authorized in Section 8(a)(3) of the Act2Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Withdraw and withhold recognition from, andcompletelydisestablishthePlantCommittee as therepresentative of any of its employees for the purpose ofdealing with Respondent in respect to grievances, labordisputes,wages, rates of pay, hours of employment, orother conditions of employment, provided, that this actionshall not be interpreted as requiring Respondent to varywages, hours, seniority, or other substantive features of itsemployees' working conditions already established(b)PostatRespondent'splantinHolden,Massachusetts, copies of the attached notice marked"Appendix B."21 Immediately upon receipt of the copiesof said notice, on forms to be furnished by the RegionalDirector forRegion I (Boston,Massachusetts), theRespondent shall cause the copies to be signed by one ofitsauthorized representatives and posted, the postedcopies to M maintained for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material(c)Notify the Regional Director for Region 1, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith 22IT IS FURTHER RECOMMENDED that Case I-RC-9980 besevered from this proceeding and returned for dispositionto the Regional Director for Region ICONCLUSIONS OF LAWIThe Respondent is an employer within the meaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act TheUnion and the Plant Committee are labor organizationswithin the meaning of Section 2(5) of the Act2By dominating, interfering with the administrationof,and unlawfully assisting the Plant Committee, towhom it has accorded recognition as bargaining agent ofits employees, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (2) oftheActThe unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3By engaging in said unfair labor practices theRespondenthas interferedwith the results of therepresentation election of April 17, 1968RECOMMENDED ORDERUpon the basis of the foregoing facts and conclusionsof law, and upon the entire record in this proceeding, Irecommend thatRespondent,itsofficers,agents,successors, and assigns, shallICease and desist from(a)Dominating,contributingfinancialorotherassistance to, or interfering with the administration of, the"Likewise based on findings of Sec 8(a)(2) and(1) domination of, andunlawful assistance to, a labor organization"In the event that this Recommended Order is adopted by the Board,the words, "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced in a United States Court ofAppeals, the words "a Decree of the United States Court of AppealsEnforcing an Order" shall be substituted for the words "a Decision andOrder ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIX BNOTICE TO ALLEMPLOYEESPursuant to a Decision and Recommended Order of aTrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify ouremployees thatAfter a trial, in which all sides had the opportunity topresent their evidence, theNationalLaborRelationsBoard has found that we violated the Act, and has told usto post this notice and to keep our word about what weare committed to do.WE WILL NOT dominate, contribute financial or otherassistance to, or interfere with the administration of,the Plant Committee or any other labor organization. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE HEREBY withdraw all recognition from andcompletely disestablish the Plant Committee as therepresentative of any of our employees for the purposeof dealing with us concerning grievances,labor disputes,wages, rates of pay,hours of employment,or otherconditionsof employmentHowever,wewillnotinterpret this action as requiring us to vary your wages,hours, seniority,or other substantive features of yourworking conditions already established.You are all free to become or remain members ofInternationalBrotherhoodofBoilermakers,IronShipbuilders,Blacksmiths,ForgersandHelpers,AFL-CIO,or any other labor organization,or to refrainfrom doing so, except as your right might be affected by acontract validly made under the National Labor RelationsAct with a labor organization,whereby membership in thelabor organization is a condition of employment after the30thday following the date of the contract or thebeginning of the individual's employment, whichever islaterDatedByREED ROLLED THREADDIE CO.SUBSIDIARY OF UTDCORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge & SudburyStreets,Boston,Massachusetts02203,Telephone223-3300.